Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209 are all the clams.
2.	Claims 172, 183 and 189-190 are canceled and Claims 169, 174-178, 180, 185, 187-188, 193-206, and 209 are amended in the Response of 12/3/2021.
3.	Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209 are all the clams under examination.
4.	This Office Action contains new grounds for objection and rejection based on Applicants amendments of the claims. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 12/3/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Claim Objections
6.	The objection to Claims 169, 172, 174-178, 180, 183, 185, 187-188, 193-206 and 209 for following informalities is moot for the canceled claims and withdrawn for the pending claims.
Applicants have amended the claims to replace the bold type print for the phrase “SEQ ID NO:” in each of the claims.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 169- 172, 174-178, 180-183, 185, 187-209 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 169- 172, 174-178, 180-183, 185, 187-209 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is moot for the canceled claims and withdrawn for the pending claims.  
Applicants have amended the claims to clarify that the “whole antibody” in element (ii) for each of generic Claims 169 and 180 comprises a respective hinge for each of the first and second heavy chains.

	b) The rejection of Claims 169- 172, 174-178, 180-183, 185 and 187-209 because the generic Claims 169 and 180 comprise a parenthetical limitation is moot for the canceled claims and withdrawn for the pending claims.
	Applicants have amended each of generic Claims 169 and 180 to remove the parentheses from the text for the “wherein” clause after element (e) in Claim 169 and after element (f) in Claim 180.	

Claim Rejections - 35 USC § 112, fourth paragraph
8.	The rejection of Claims 172, 175, 183, and 198-201 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter is moot for the canceled claims and withdrawn for the pending claimx.  
	a) The rejection of Claim 172 drawn to a broader limitation than what is claimed in Claim 169, is moot for the canceled claim.

	b) The rejection of Claim 175 drawn “the first and/or third polypeptide comprise amino acids 6-104 of the amino acid sequence set forth in SEQ ID NO: 3” is withdrawn in view of Applicants amendment to require the presence of both the first and third polypeptides.

	c) The rejection of Claim 183 drawn to a broader limitation for the full sequence of SEQ ID NO: 2 than what is claimed in Claim 180, is moot for the canceled claim.

	d) The rejection of Claim 198 to recite the broader limitation than what is claimed in Claim 169 for element (f) is withdrawn in view of the amended claim. 

	e) The rejection of Claim 199 to recite the broader limitation than what is claimed in Claim 169 for element (i), is withdrawn in view of the amended claim.

	f) The rejection of Claim 200 to recite the broader limitation than what is claimed in Claim 169 for element (g), is withdrawn in view of the amended claim.

	g) The rejection of Claim 201 to recite the broader limitation than what is claimed in Claim 169 for element (h), is withdrawn in view of the amended claim.

h) The rejection of Claim 181 and 189 that are identical and both depend from Claim 180 is moot for canceled Claim 189.  	

i) The rejection of Claim 182 and 190 that are identical and both depend from Claim 180 is moot for canceled Claim 190.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
9.	 The rejection of Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209    under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the pending claims and moot for the canceled claims.
	A) Applicants allege the modus operandi of the elected invention is the prevention of light chain mispairing by replacement of conventional CL to an IgE or IgM CH2 in a Fab context thus pairing with the CH1 of the other Fab arm portion.
	Response to Arguments
	The distinction is made by way of how the claims are interpreted  in view of the specification holdings. In the testing of the Bispecific Platform in Example 5 of the specification, there is no doubt Fc heterodimerization is part of the strategy. 

    PNG
    media_image1.png
    460
    855
    media_image1.png
    Greyscale

In the testing of Heavy and Light Chain Pairing Technologies, there is no doubt Fc heterodimerization is part of the strategy.

    PNG
    media_image2.png
    587
    861
    media_image2.png
    Greyscale


	B) Applicants allege the numerous working examples in the specification which are enabling for the instant claim scope.
	Response to Arguments
The specification specifically teaches in Example 3 on p. 61 the distinction between the Cε2 domain from the conventional CH1:CL in cross-pairing to the extent, modifications were made between the VL and the Cε2 domain to overcome these differences. The productive outcome is achieved by fusing the variable domains of an antibody onto the Cε2 domain in order to maintain the geometry of the VH/VL pair and therefore its binding properties. To create the hybrid Fab construct “E-Fab” a connector sequence (SEQ ID NO:7) was joined between the first beta strand of the Cε2 domain starting with Pro2 in order to replace the first 8 amino acids (SEQ ID NO:8) of Cε2 with the first five of amino acids of hIgG1 CH1 domain (SEQ ID NO:7). 
The same strategy was used for fusing the VL to the Cε2 domain with the connector from the kappa constant region (RTVAA (SEQ ID NO:9)). The amino acid sequence of the CH2 domain of human immunoglobulin E, in which the first 8 amino acids (VCSRDFTP (SEQ ID NO:8)) are replaced with the first 5 amino acids of a human kappa domain (elbow region RTVAA (SEQ ID NO:9). Still further to eliminate glycosylation of the Cε2 domain, a mutation was introduced as Asn38Gln. None of these modifications to the Cε2 domain are mentioned in the claims much less the peptide mutation from SEQ ID NO:8 to SEQ ID NO: 9. These are critical elements taught in the specification to achieving the Cε2 domain/CL interaction for the Fab arm portion. Contrary to what Applicants are urging the Office to believe is that a conventional Cε2 domain can be used to replace the CL of any light chain, when their own data are contraindicative of any such conventionality.
Another caveat to using the Cε2 domain is its normal tendency to homodimerize, therefore to overcome this tendency, the specification teaches that additional mutations were introduced into the domains to prevent formation of HC:HC or LC:LC dimers.

    PNG
    media_image3.png
    267
    910
    media_image3.png
    Greyscale

Contrary to Applicants urging the Office that the generic design concept as instantly claimed is supported and enabled by the specification, the disclaimer for the construct design E1 is specifically taught on p. 64 where dimerization between the two heavy chains was induced to the extent that further testing was not conducted.
The statement that the E2 and E3 constructs were shown to work in the specification is not disputed. The claimed description of the invention is so bereft of significant details that is does not meet the minimum standard under the test for enablement, namely, that the ordinary artisan must be able to make and use the claimed invention for its intended use.  Amending the claims to indicate the extent of engineering to the actual Cε2 domain to ensure direct fusion to the VL domain, proper binding and heterodimerization as required for assembly of the tetravalent bispecific antibody, could overcome the outstanding grounds of rejection. 
Amending the claims to clarify the limited numbers of linkers used in the VL/ Cε2 domain assembly compared 

    PNG
    media_image4.png
    283
    864
    media_image4.png
    Greyscale
 to those linkers used in the first and second Fab connections to the C-terminus of the CH3 domains could overcome the rejection.
The rejection is maintained.
New Grounds for Objection
Claim Objections
10.	Claims 169, 175, 180 and 188 are objected to because of the following informalities:
a) Claims 169 and 180 recite in (i) “binds specifically to a first epitope of a first antigen” and “binds specifically to the first epitope of the first antigen.”  In (ii) each of the claims recite “binds specifically to an epitope of a second antigen” and “binds specifically to the same epitope of the second antigen.” For purposes of consistency one form is phraseology is appreciated rather than both.
b) Claim 175 contains a typographical error and should recite “and the fourth polypeptide.”
c) Claim 188 recites “selected the group consisting of” which contains a typographical error. The phrase should recite “selected from the group consisting of”
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 169-171, 174-178, 180-182, 185, 187-188 and 191-209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims169-171, 174-178, 180-182, 185, 187-188 and 191-209 are indefinite for reciting:
 “a linker” in four instances in the “wherein” clause between element (ii) and (a) in Claims 169 and 180;
“a linker” in two instances in the penultimate “wherein” clause in Claims 169 and 180; and
“a first linker” and “a second linker” in Claims 170-171 and Claims 181-182.
The claimed linkers are confusing because it is not clear what features distinguish those that are numbered from those that are not. It is not clear why some are numbered whilst others are not.
	b) Claims 187-188, 193 and 209 are indefinite because they recite “Gly, Ser;” in the context of others species of amino acid residues having a coma between each residue bu punctuated by a semi-colon. For example, “Gly Gly Ser;” contains no comas and is followed by a semi-colon. It is not clear if the species should be represented by “Gly; Ser;” or “Gly Ser;”.
	c) Claims 187-188, 193 and 209 are indefinite because they recite the duplicate “and” for the species of the Markush group. The sequence also cannot be a SEQ ID NO, per se, but a sequence of the SEQ ID NO.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 198-201 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended Claims 198-201 now recite the same subject matter in depending from Claim 169 as current pending Claims 175-178, respectively, and which also depend from Claim 169.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643